COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-15-00273-CR
                                               §
                       Appellant,                                 Appeal from
                                               §
 v.                                                            171st District Court
                                               §
 DAVID LOPEZ,                                               of El Paso County, Texas
                                               §
                       Appellee.                              (TC # 20140D00401)
                                               §

                                MEMORANDUM OPINION

       The State of Texas has filed a motion to dismiss its appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that the State has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


November 5, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)